Title: To James Madison from James Main, 31 October 1808
From: Main, James
To: Madison, James



Sir,
New York 31st: October 1808

When I saw you at Washington, I mentioned my intention, of establishing a new paper here.  I have now the pleasure to state that I have taken a concern in the Daily Advertiser which will in future be under my direction.  I beg your patronage & that of your friends to this establishment, aware that it will require all the effective support it deserves, from the consideration of its local situation, as it must combat faction with one hand & federalism with the other.  Our State Legislature meets to morrow.  I saw the Lieutnt. Governor & nine of our City members the day they left the City, who gave every assurance, that all would go right.  The faction notwithstanding the coalation with federalists will not be able to seduce this state to give their idol a single vote.
Could you sir be so obliging as to point out to me the numbers in the Federalist which were written by you it would much oblige.  Genl. Hamilton when he had the Work reprinted furnished me with the key to discriminate the three authors but it is unfortunately mislaid.  With sentiments of real esteem, & sincere respect, I am Sir Your Mo obt. & Mo: Humle. Servt.

Ja: Main

